UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-36381 IMS HEALTH HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 27-1335689 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 83 Wooster Heights Road, Danbury, CT 06810 (Address of principal executive offices and Zip Code) (203)448-4600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Number of Shares Outstanding Common Stock $0.01 par value 328,384,503 shares outstanding as of July 27, 2015 IMS HEALTH HOLDINGS INC. FORM 10-Q TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 2 Condensed Consolidated Statements of Financial Position as of June 30, 2015 and December 31, 2014 2 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2015 and 2014 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 4 Condensed Consolidated Statement of Shareholders’ Equity for the Six Months Ended June 30, 2015 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 34 Item4. Controls and Procedures 35 PART II—OTHER INFORMATION Item1. Legal Proceedings 36 Item1A. Risk Factors 36 Item6. Exhibits 37 SIGNATURES 38 1 PART I—FINANCIAL INFORMATION Item1. Financial Statements IMS HEALTH HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (unaudited) June30, December31, (in millions, except per share data) Assets Current Assets: Cash and cash equivalents $ $ Restricted cash 22 24 Accounts receivable, net Other current assets Total Current Assets Property, plant and equipment, at cost Less accumulated depreciation ) ) Property, plant and equipment, net Computer software, net Goodwill Other identifiable intangibles, net Other assets Total Assets $ $ Liabilities and Shareholders’ Equity Current Liabilities: Accounts payable $ $ 87 Accrued and other current liabilities Current portion of long-term debt 59 50 Deferred revenues Total Current Liabilities Postretirement and postemployment benefits 95 Long-term debt Deferred tax liability Other liabilities 89 81 Total Liabilities Commitments and Contingencies (Note11) Shareholders’ Equity: Common Stock, $0.01 par value, 700.0 shares authorized, 340.2 and 335.6 shares issued at June 30, 2015 and December 31, 2014, respectively 3 3 Capital in excess of par Retained earnings (Accumulated deficit) ) Treasury stock, at cost, 11.9 and 0.8 shares at June 30, 2015 and December 31, 2014, respectively ) ) Accumulated other comprehensive loss ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements (unaudited). 2 IMS HEALTH HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited) ThreeMonthsEnded Six Months Ended June30, June30, (in millions, except per share data) Revenue $ Information Technology services Operating costs of information, exclusive of depreciation and amortization Direct and incremental costs of technology services, exclusive of depreciation and amortization Selling and administrative expenses, exclusive of depreciation and amortization Depreciation and amortization 81 Severance, impairment and other charges 21 25 34 25 Operating Income (Loss) 96 ) 28 Interest income 1 — 1 2 Interest expense ) Other income (loss), net 6 ) 10 ) Non-Operating Loss, Net ) Income (loss) before income taxes 60 ) ) (Provision for) benefit from income taxes ) Net Income (Loss) $ 47 $ ) $ $ ) Earnings (Loss) per Share Attributable to Common Shareholders: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted-Average Common Shares Outstanding: Basic Diluted Other Comprehensive Income (Loss): Net Income (Loss) $ 47 $ ) $ $ ) Cumulative translation adjustment (net of taxes of $27 and $(8) for the three months ended and $(21) and $(10) for the six months ended, respectively) $ 23 $ 19 $ ) $ 37 Unrealized gains (losses) on derivatives (net of taxes of $— and $1 for the three months ended and $(1) and $1 for the six months ended, respectively) — ) 1 ) (Gains) losses on derivative instruments, reclassified into earnings (net of taxes of $3 and $— for the three months ended and $5 and $— for the six months ended, respectively) (4 ) 1 (8 ) — Other Comprehensive Income (Loss) $ 19 $ 6 $ ) $ 22 Total Comprehensive Income (Loss) $ 66 $ ) $ $ ) The accompanying notes are an integral part of the condensed consolidated financial statements (unaudited). 3 IMS HEALTH HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June30, (in millions) Cash Flows from Operating Activities: Net Income (Loss) $ $ ) Adjustments to Reconcile Net Income (Loss) to Net Cash Provided by (Used in) Operating Activities: Depreciation and amortization Loss on extinguishment of debt — 79 Deferred income taxes ) ) Non-cash stock-based compensation charges 14 46 Non-cash gains on derivative instruments ) (7 ) Non-cash amortization of debt original issue discount and debt issuance costs 5 12 Loss on Venezuela remeasurement 7 49 Excess tax benefits from stock-based compensation ) — Other 3 1 Change in assets and liabilities, excluding effects from acquisitions and dispositions: Net decrease (increase) in accounts receivable 11 ) Net increase in other current assets ) ) Net increase in accounts payable 6 2 Net decrease in accrued and other current liabilities ) ) Net increase in deferred revenues 12 8 Increase in pension assets (net of liabilities) (5 ) ) Decrease (increase) in other long-term assets (net of long-term liabilities) 1 ) Net Cash Provided by (Used in) Operating Activities ) Cash Flows from Investing Activities: Capital expenditures ) ) Additions to computer software ) ) Payments for acquisitions of businesses, net of cash acquired ) ) Purchase of interest rate caps — ) Other investing activities, net — 1 Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Borrowings under revolving credit facility Repayments of revolving credit facility ) ) Proceeds from issuance of debt Repayments of debt ) ) Debt issuance costs and amendment fees (5 ) ) Contingent consideration and deferred purchase price payments (4 ) (1 ) Proceeds from equity plan activity 23 1 Payments for treasury stock ) (3 ) Excess tax benefits from stock-based compensation 19 — Proceeds from initial public offering, net of costs — Other financing activities (1 ) — Net Cash Provided by (Used in) Financing Activities ) Effect of Exchange Rate Changes on Cash and Cash Equivalents (9 ) ) Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ The accompanying notes are an integral part of the condensed consolidated financial statements (unaudited). 4 IMS HEALTH HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (unaudited) (in millions) Shares Common Stock Shares Treasury Stock Common Stock Treasury Stock Capitalin Excess of Par Retained Earnings (Accumulated Deficit) Cumulative Translation Adjustment Unrealized Gains on Derivative Instruments Gains on Derivative Instruments Reclassifiedinto Earnings Unamortized Postretirementand Postemployment Adjustment Accumulated Other Comprehensive Loss Total
